Citation Nr: 0838792	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  07-22 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Entitlement to service connection for residuals of a right 
hand injury to include arthritis of the first right 
carpometacarpal joint.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1965 to July 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

In October 2007, the veteran appeared at a hearing before a 
Decision Review Officer. The transcript of the hearing is in 
the record.

In April 2008, the veteran requested a second hearing before 
a Decision Review Officer, but in June 2008, he withdrew this 
request and also declined the opportunity to have a hearing 
before the Board. 


FINDINGS OF FACT


1. Residuals of a right hand injury were not affirmatively 
shown to have been present in service; the current right hand 
disability, arthritis of the first right carpometacarpal 
joint, was also not affirmatively shown to have been present 
in service; arthritis of the first right carpometacarpal 
joint as a chronic disease was not manifest to a compensable 
degree within one year of separation from service; and the 
current right hand disability, arthritis of the first right 
carpometacarpal joint, first documented after service beyond 
the one-year presumptive period for arthritis as a chronic 
disease, is unrelated to an injury, disease, or event of 
service origin.

2. Tinnitus was not affirmatively shown to have been present 
in service and the current tinnitus, first documented after 
service, is unrelated to an injury, disease or event of 
service origin.



CONCLUSIONS OF LAW

1. Residuals of a right hand injury were not incurred in or 
aggravated by service; and service connection for arthritis 
of the first right carpometacarpal joint may not be presumed 
based on the one-year presumption for a chronic disease.  38 
U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008). 

2. Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2007).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473, 484-486 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

The RO provided timely, pre-adjudication VCAA notice by 
letter, dated in September 2006.  The veteran was notified of 
the type of evidence needed to substantiate the claims of 
service connection, namely, evidence of an injury or disease 
or event causing injury or disease during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service. The veteran was 
notified that VA would obtain service records, VA records, 
and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, 
such as private medical records or with his authorization VA 
would obtain any such records on his behalf.  The notice 
included the provisions for the effective date of a claim and 
for the degree of disability assignable.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (identifying the 
document that satisfies VCAA notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the 
elements of the claim and effective date).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records, private medical records, and afforded 
the veteran a VA examination regarding the claim of service 
connection for tinnitus.  The RO did not conduct a medical 
inquiry in the form of a VA examination regarding the 
veteran's claim of service connection claim for residuals of 
a right hand injury because there is no evidence that the 
claimed disability may be associated with an established 
injury, disease, or event in service.  For this reason, a VA 
medical examination or medical opinion is not required under 
the duty to assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i)(C).  McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006). 

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

Where a veteran served continuously for ninety days or more 
and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Residuals of a Right Hand Injury 

Factual Background

The service treatment records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, history, or treatment for any injury, disease, or 
other abnormality of the right hand.  On separation 
examination, the veteran denied having had swollen or painful 
joints, a history of broken bones, arthritis, bone or joint 
abnormality, or loss of a finger.  And the evaluation of the 
upper extremities was normal.  

After service, private medical records show that in April 
1999 the veteran complained of right hand and thumb 
intermittent pain, decreased strength, and stiffness with 
gradual worsening over the last two year period.  X-rays 
revealed arthritis of the first right carpometacarpal joint. 

In October 2007, the veteran testified that in training 
exercise in Germany he injured his right hand when an antenna 
mast crushed his hand.  He stated that the hand was swollen, 
but not broken.  He testified that after service he first 
sought treatment in late 1990s.

Analysis

On the basis of the service treatment records, neither 
residuals of a right hand injury nor arthritis of the first 
right carpometacarpal joint was affirmatively shown to have 
been present during service, and service connection under 38 
C.F.R. § 3.303(a) is not established. 

Although a right hand injury was not documented during 
service, the veteran is competent to describe an injury.  

As the service treatment records lack the documentation of 
the combination of manifestations sufficient to identify a 
right hand disability and sufficient observation to establish 
chronicity during service, and as chronicity in service is 
not adequately supported by the service treatment records, 
then a showing of continuity of symptomatology after service 
is required to support the claim under 38 C.F.R. § 3.303(b). 

After service, private medical records show that in April 
1999, over 20 years after service, the veteran complained of 
right hand and thumb symptoms with gradual worsening over the 
last two year period.  X-rays revealed arthritis of the first 
right carpometacarpal joint.  The documentation of arthritis 
by X-ray in 1999 is well beyond the one-year presumptive 
period following separation from service in 1967 for 
arthritis as a chronic disease under 38 U.S.C.A. § 1112and 
38 C.F.R. §§ 3.307 and 3.309.  

Also the absence of medical evidence of continuity of 
symptoms from 1967 to 1999 interrupts continuity and is 
persuasive evidence against continuity of symptomatology.  
38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints.).  The absence of medical evidence of 
continuity of symptomatology outweighs the veteran's 
statements of continuity, rendering the lay evidence less 
probative than the medical evidence on the question of 
continuity of symptomatology.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  For these reasons, service 
connection based on continuity of symptomatology under 
38 C.F.R. § 3.303(b) is not established.  

In his statements and testimony, the veteran relates his 
current right hand and thumb disability to the injury he 
described in service, but because it does not necessarily 
follow that there is a relationship between the current 
arthritis of the first right carpometacarpal joint and the 
injury described by the veteran, medical evidence is required 
to demonstrate such a relationship unless such a relationship 
is one that a lay person's observation is competent to 
establish. 

Arthritis of a carpometacarpal joint is not a condition under 
case law that has been found to be capable of lay 
observation, and the determination as to the presence of such 
a disability therefore is medical in nature, that is, not 
capable of lay observation.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent); Barr v. Nicholson, 
21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where 
the determination is not medical in nature and is capable of 
lay observation).

Where as here, the determinative issues involve questions of 
a medical diagnosis, not capable of lay observation, and 
therefore medical in nature, and of medical causation, that 
is, medical evidence of an association or link between the 
current disability and an established injury, disease or 
event in service, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis or medical opinion.  38 C.F.R. § 3.159.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  The Board therefore rejects the veteran's 
statements and testimony relating his current right hand and 
thumb disability to service.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  

On the question of medical causation, there is no competent 
medical evidence in favor of the claim.  

As the Board may consider only independent medical evidence 
to support its findings on the questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, the preponderance of the evidence is against the 
claim of service connection for hypertension for the reasons 
articulated, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


Tinnitus 

Factual Background 

The service treatment records disclose that on entrance 
examination the veteran gave a history of occasional ear 
aches.  The remainder of the service treatment records, 
including the report of separation examination, contain no 
complaint, finding, history, or treatment of tinnitus.  On 
separation examination, the veteran did state that he had ear 
trouble, which the examiner reported had pre-existed service.  
And audiology testing and evaluation of the ears were normal. 

After service, private medical records, covering the period 
from 1987 to 2006, document hearing loss by audiology 
testing, beginning in 1999, but tinnitus was reported. 

On VA audiology examination in May 2007, the veteran 
complained of tinnitus, which he related to noise exposure 
during service to include small arms fire and explosive 
devices, as well as exposure to noise in his duties as a 
radio operator, including the repair of generators.  After a 
review of the veteran's records, the examiner expressed the 
opinion that tinnitus was less likely as not (less than 50/50 
probability) to have been caused by or was the result of the 
veteran's military service.

The examiner explained that the veteran had normal hearing at 
discharge from service and that according to the American 
Tinnitus Association, "Noise, Its Effects on Hearing and 
Tinnitus," about 10 percent of patients with tinnitus have 
normal hearing and tinnitus may or may not be associated with 
hearing loss. 

In October 2007, the veteran testified that he had tinnitus 
during service, but he did not complain of it.  


Analysis

Although the veteran testified that tinnitus began in 
service, on the basis of the service treatment records, 
tinnitus was not affirmatively shown to have been present 
during service, and service connection under 38 C.F.R. § 
3.303(a) is not established.  

Nevertheless, tinnitus is a condition under case law, where 
lay observation has been found to be competent as to the 
presence of the disability, that is, tinnitus is capable of 
lay observation.  Charles v. Principi, 16 Vet. App. 370 
(2002) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

And although the veteran is competent to declare that he has 
tinnitus, he is not competent to provide a medical nexus 
opinion between his tinnitus and an injury, disease, or event 
of service origin. Where, as here, the determinative issue 
involves a question of a medical nexus or medical causation, 
not capable of lay observation, competent medical evidence is 
required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  

On VA examination, the examiner expressed the opinion that 
tinnitus was less likely as not (less than 50/50 probability) 
to have been caused by or was the result of the veteran's 
military service.  The examiner explained that the veteran 
had normal hearing at discharge from service and that 
according to the American Tinnitus Association, "Noise, Its 
Effects on Hearing and Tinnitus," about 10 percent of 
patients with tinnitus have normal hearing and tinnitus may 
or may not be associated with hearing loss.



As the only medical nexus opinion of record is unfavorable to 
the claim, and as the Board may consider only independent 
medical evidence to support its finding on the question of a 
medical nexus or medical causation, the preponderance of the 
evidence is against the claim of service connection for 
tinnitus, and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

As for the veteran's statements and testimony, as a lay 
person, the veteran is not qualified through education, 
training, and expertise to offer an opinion on medical 
causation.  For this reason, the Board rejects the veteran's 
statements and testimony as competent evidence to 
substantiate the claim that current tinnitus is related to an 
injury, disease, or event of service origin.  Jandreau v. 
Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).


ORDER

Service connection for residuals of a right hand injury to 
include arthritis of the first right carpometacarpal joint is 
denied.

Service connection for tinnitus is denied.


____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


